Table of Contents [form10q2013.htm#TABLEOFCONTENTS]
Exhibit 10.3
 
[image00001.jpg]


     March 21, 2013


Ms. Karen Sammon
[ ***]
[ ***]




Dear Karen:


On behalf of myself and the Board of Directors of PAR Technology Corporation
("PAR"), I  am pleased to offer you to the position of President, ParTech Inc.
on the terms set forth below.  Upon execution by you, this letter will
constitute your employment offer from PAR regarding your service beginning April
1, 2013, the date at which your employment will be effective (the "Start Date").
 This offer and your employment relationship are subject to the terms and
conditions of this letter set forth below.


Position
During your employment, you will have the title of  President, ParTech Inc.,
reporting to the Executive Vice President and Chief Operating Officer,  PAR
Technology Corporation.  Your position will be located at PAR's corporate
headquarters in New Hartford, New York.  You will be expected to devote your
full working time and attention exclusively to the business and interests of PAR
and to comply with and be bound by PAR's operating policies, procedures and
practices. You may not render services to any other business without prior
approval of the Board, nor engage or participate, directly or indirectly, in any
business that is competitive in any manner with the business of PAR.




Annual Base Salary
As of the Start Date, you will be compensated at an annualized salary of
$275,000 ("Annual Base Salary"), subject to applicable payroll deductions and
such federal, state and local taxes and other withholdings as are required by
law.  The Annual Base Salary shall be paid in accordance with PAR's standard
payroll practices in effect from time to time.  




Annual Cash Bonus
While employed hereunder, you will be eligible to receive an "Annual Cash Bonus"
in accordance with the terms of PAR's Incentive Compensation Plan ("ICP"). Your
annual participation in the 2013 ICP will be up to 25% of your Annual Base
Salary and shall be based upon performance against financial targets associated
with the Annual Operating Plan ("AOP") and specific business objectives
determined by the Board of Directors on an annual basis. After 2013, your ICP
target bonus will be up to 50% of your Annual Base Salary. Any Annual Cash Bonus
payable to you based on 2013 performance will be pro rata for the period, from
your Start Date thru December 31, 2013.



--------------------------------------------------------------------------------

K. Sammon, page 2




Annual Long Term Incentive Plan.
The Board is committed to maintaining an equity-based long term incentive
("LTI") program under the PAR Technology Corporation 2005 Equity Incentive Plan.
 The LTI is designed to provide to senior management equity-based incentives
tied to long­ term financial performance goals.  You will be eligible for an LTI
grant in 2013 that will be comprised of 12,000 performance shares and 6,000
stock options pursuant to the terms and conditions of the plan when the long
term goals and other plan details are finalized.  Full information on this plan
will be provided to you under separate cover.  


New Hire Long Term Incentive Cash Award
On your Start Date, you will be granted participation in a long term cash award
program with a starting value of $100,000, pursuant to the terms and conditions
of the PAR LTI  when the long term goals and other plan details are finalized,
This award will be converted to phantom performance shares of PAR stock at the
fair market value of the stock as of the market close on the date of grant and
will cliff vest upon attainment of PAR Long Term Incentive program financial
goals at the end of the three year performance period.  When vested, the phantom
shares will be valued at the fair market value of the stock as of the market
close and the total amount will be paid to you in cash.  Full information on
this plan will be provided to you under separate cover. 

Benefits
You will be entitled to participate in all employee benefit plans from time to
time in effect for PAR employees generally. Your participation shall be subject
to the terms of the applicable plan documents, as well as generally applicable
policies associated with such benefits, as such plan documents and policies may
be amended from time to time.
 
PAR's current benefit package includes an Employee Choice Plan with options as
follows:
·
Health, Dental,  and Vision Insurance

·
Supplemental Short-Term Disability Insurance

·
Long-Term Disability Insurance

·
Supplemental Life Insurance

·
Spouse and child/children life insurance

·
Flexible Spending Accounts for Unreimbursable Medical Expenses and Dependent
Care



Please be aware that employee-elected benefits are not available to you until
the first calendar day of the month following your Start Date.


All full-time employees are eligible for the benefits below effective on the
first day of their employment.  They are as follows:
·
New York State Disability Insurance

·
Life Insurance

·
PAR's Wellness Program

·
PAR Technology Corporation Retirement Plan including: a 401(k) – matched by
company at 10% of employee contribution, with automatic enrollment at 3% level,
and profit sharing with 100% contribution by company at the sole discretion of
the Board based on financial results.

·
Paid Holidays (7)

 
 

--------------------------------------------------------------------------------

 
K. Sammon, page 3






Annual Leave and Personal Time Off - Annual Leave (i.e., vacation) will be
accrued at the rate of 13.33 hours per month, yielding four weeks Annual Leave
per fiscal year. In addition, you will receive four Personal Time Off days per
fiscal year. Unused Personal Time Off and Annual Leave may not be carried over
to succeeding years.  


Your employment with Company will be "at-will."  This means your employment is
not for any specific period of time and can be terminated by you at any time for
any reason.  Likewise, Company may terminate the employment relationship at any
time, with or without cause or advance notice.  In addition, Company reserves
the right to modify your position or duties to meet business needs and to use
discretion in deciding on appropriate discipline.  Any change to the at-will
employment relationship must be by a specific, written agreement signed by you
and Chief Executive Officer of PAR Technology Corporation.


Contingencies.  This offer is contingent upon the following:


·
Signing Company's Employment Agreement   (See enclosed).


·
Compliance with federal I-9 requirements (please bring suitable documentation
with you within your first three days of work verifying your identity and legal
authorization to work in the United States).


·
Verification of the information contained in your employment application,
including satisfactory references.



·
Successfully passing a pre-employment drug-screening and favorable results from
a criminal background check.



·
Written verification from an authorized senior officer of Cbord that there are
no non-compete or other agreements or obligations in place which would preclude
you from working for ParTech, Inc. in the position herein offered



This offer will remain open for three (3) days from the date of this letter.  To
indicate your acceptance of Company's offer on the terms and conditions set
forth in this letter, please sign and date this letter in the space provided
below and return it to me no later than three days from the date of this letter.


We look forward to having you join us.




Sincerely,






Mr. Ronald Casciano
Senior Vice President & CFO


 

--------------------------------------------------------------------------------

 
K. Sammon, page 4




I have read this offer letter in its entirety and agree to the terms and
conditions of employment.  I understand and agree that my employment with the
Company is at-will.






_______________________________________                        
_________________________
Karen E. Sammon                                                                
            Date                          
   







--------------------------------------------------------------------------------

 
ATTACHMENT A
 
 
EMPLOYMENT AGREEMENT


THIS AGREEMENT is made and entered into this  1st  day of  April 2013    by and
between   ParTech, Inc.  (hereinafter referred to as the "Company"), and  Karen
Sammon hereinafter referred to as "Employee").


WHEREAS, the Company is a New York corporation engaged in the design,
development and implementation of advanced technology computer software system
solutions; and


WHEREAS, the parties hereto acknowledge that confidential and proprietary
information pertaining to the Company's business may be made available by the
Company to the Employee in the course of his or her duties, and


WHEREAS, the Employee may develop in the course of his or her duties,
confidential and proprietary information pertaining to the Company's overall
business which involved the expenditure of substantial effort and monies by the
Company, and


WHEREAS, said confidential and/or proprietary information is valuable to the
Company and gives the Company an advantage over competition who do not know or
use it.


NOW, THEREFORE, in consideration of the premises aforesaid, and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, including continued employment, the receipt of which is hereby
acknowledged, the parties covenant and agree as follows:


1.  The Company does hereby employ Employee in the position of President, PTI
and Employee does hereby accept such employment and agrees to perform the duties
of such position in an efficient, trustworthy, and businesslike manner and upon
the terms and conditions expressly set forth in this Agreement.  Employee's
duties will  include all of those generally associated with said position and
such other duties as the Company's Board of Directors, Officers and management
personnel may assign from time to time, all subject to the directives of the
Board and the corporate policies of the Company as they are in effect from time
to time throughout the period of employment.  Employee will at all times during
 Employee's employment hereunder to give Employee's full attention and best
efforts for the benefit and advantage of the Company and will execute and
perform such duties assigned to Employee.


2.  This Agreement shall be effective as of April 1, 2013.    The parties agree
and understand that the employment relationship is "AT WILL" and may be
terminated by the Company at any time, with or without notice, for any lawful
reason, including, but not limited to, for the reasons specified in Paragraphs
5, 6 and 7 herein.  The Employee must provide the Company with at least two (2)
weeks notice of termination.


3.  During the period of employment, the Company shall pay to Employee:


a.  a base salary at the annualized rate of $275,000.00, or
b.  an hourly rate of  


which shall be paid in accordance with the Company's regular payroll practices
in effect from time to time and in accordance with applicable law. The Company
at its sole discretion may pay Employee a bonus payment or additional
compensation.


4.  During the period of employment, the Employee shall be entitled to
participate in all retirement and welfare benefit plans and programs, and fringe
benefit plans and programs, made available by the Company to the Company's
employees generally in accordance with the eligibility and participation
provisions of such plans and as such plans or programs may be in effect from
time to time.



--------------------------------------------------------------------------------

5.  Employee agrees that during the period of employment, Employee will devote
Employee's time and best efforts to the Company.  Without the prior written
authorization of the Company, Employee shall not, directly or indirectly during
the period of employment:


a.  Enter into any business, professional or commercial activity
which interferes with or impairs Employee's productivity for the
Company; or
b.  Engage in any activity competitive with or adverse to the
Company's business interests or welfare, whether alone, as a
partner, or as an officer, director, employee, or more than ten
percent (10%) shareholder of any other corporation.


6.  Employee covenants and agrees, that for a period of one (1) year, running
consecutively from the beginning of the Employee's last date of employment with
the Company (whether the Employee is terminated for any reason or no reason and
whether employment is terminated at the option of the Employee or the
Company), not to directly or indirectly, for the Employee's own business or for
any other business, solicit, hire, recruit, attempt to hire or recruit , or
induce the termination of employment of any employee of the Company or solicit,
hire, recruit, attempt to hire or recruit any person who has been an employee of
the Company within the immediately preceding six (6) months prior to the
Employee's last date of employment; or


7.  Employee agrees that during the period of Employee's employment by the
Company or thereafter, Employee will not disclose or use at any time any
Confidential Information (as defined below) of which the Employee is or becomes
aware, except to the extent such disclosure or use is directly related to and
required by Employee's job duties for the Company or as authorized in writing by
the Company.  Employee will take all reasonably appropriate steps to safeguard
Confidential Information in his or her possession and to protect it against
disclosure, misuse, espionage, loss, and theft.  The Employee shall deliver to
the Company at the termination of the period of employment, or at any time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data (and copies thereof) relating to
the Confidential Information or the Work Product (as hereinafter defined) of the
business of the Company, which the Employee may then possess or have under his
or her control.  Notwithstanding the foregoing, the Employee may truthfully
respond to a lawful and valid subpoena or other legal process, but shall give
the Company the earliest possible notice thereof, shall make available to the
Company and its counsel the documents and other information sought as much in
advance of the return date as possible, and shall assist the Company and such
counsel in responding to such process.


a.  As used in this Agreement, the term "Confidential Information" means
information that is not generally known to the public and that is used,
developed or obtained by the Company in connection with its business, including,
but not limited to, information, observations, and data obtained by the Employee
while employed by the Company concerning (i) the business or affairs of the
Company, (ii) products or services, (iii) fees, costs, compensation, and pricing
structures, (iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(viii) computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) databases, (x)
accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology and trade secrets, and (xv) all similar and related information in
whatever form. Confidential Information will not include any information that
has been published (other than a disclosure by the Employee in breach of this
Agreement) in a form generally available to the public prior to the date the
Employee proposes to disclose or use such information.  Confidential Information
will not be deemed to have been published merely because individual portions of
the information have been separately published, but only if all material
features compromising such information have been published in combination.


b.  As used in this Agreement, the term "Work Product" means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos, and all similar or related information (whether
patentable or unpatentable, copyrightable, registered as a trademark, reduced to
writing, or otherwise) that relates to the Company's actual or anticipated
business, research and development, or existing or future products or services
and which are conceived, developed or made by Employee (whether or not during
usual business hours, whether or not by the use of the facilities of the
Company, and whether or not alone or in conjunction with any other person) while
employed by the Company (including those conceived, developed or made prior to
the effective date of this Agreement) together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing.  All Work Product that the Employee may have discovered,
invented, or originated during his or her employment with the Company prior to
the effective date of this Agreement or that he or she may discover, invent or
originate during the period of employment shall be the exclusive property of the
Company, and Employee hereby assigns all of Employee's right, title and interest
in and to such Work Product to the Company, including all intellectual property
rights therein. Employee shall promptly disclose all Work Product to the
Company, shall execute at the request of the Company any assignments or other
documents the Company may deem necessary to protect or perfect its rights
therein, and shall assist the Company, at the Company's expense, in obtaining,
defending, and enforcing the Company's rights therein.  Employee hereby appoints
the Company as his or her attorney-in-fact to execute on his or her behalf any
assignments or other documents deemed necessary by the Company to protect or
perfect the Company's rights to any Work Product.



--------------------------------------------------------------------------------

In the event of a breach or threat of breach by Employee of the provisions of
this paragraph, the Company shall have, in addition to any other remedies
available to it, the right to injunctive relief enjoining such actions.  The
Employee hereby acknowledges that other remedies are inadequate.  In addition,
Company shall be reimbursed by Employee for all legal costs incurred by the
Company in enforcing the provisions of this paragraph.


It is further agreed that should Employee breach this Agreement, the Company may
immediately terminate employee, anything herein to the contrary notwithstanding.


8.  In addition to the rights of termination set forth above, the Company may
terminate this Agreement and immediately cancel it by  giving written notice to
Employee if the Company believes, in its own and sole judgment, that, the
Employee has been involved at any level in industrial sabotage, theft or other
acts detrimental to the Company; or the security clearance for the U.S.
Government or any agency thereof, at whatever clearance level desired by the
Company for the Employee, will never be granted or will not be granted within a
reasonable time to allow for Employee to participate in work assigned by the
Company.


9.  This Agreement will be governed by and construed in accordance with the laws
of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied.  In furtherance of the foregoing, the internal law of
the State of New York will control the interpretation and construction of this
Agreement, even if under such jurisdiction's choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily
apply..


10.   Except for violations of  paragraph 6, any dispute arising under, or
alleged violation of, this Agreement, and any claim, charge, or cause of action
by Employee relating to his employment, including but not limited to, claims
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Rehabilitation Act of
1973, Title 42 of the United States Code §§ 1981, 1982, 1983 and 1985, the Fair
Labor Standards Act, the Family and Medical Leave Act, the Occupational Safety
and Health Act, the Sarbanes-Oxley Act of 2002, the New York Human Rights Law,
the New York Labor Law, and any other statute prohibiting employment
discrimination or dealing with employment rights and any contract or tort claim
including any claims pursuant to this Agreement, shall be submitted exclusively
to arbitration under the Employment Dispute Arbitration rules of the American
Arbitration Association.  The arbitration shall be held in the County of Oneida,
State of New York.  The arbitrator shall be chosen by the Employment Dispute
Arbitration rules of the American Arbitration Association.  The decision of the
arbitrator shall be final and binding. In construing or applying this Agreement,
the arbitrator's jurisdiction shall be limited to interpretation or application
of this Agreement, and the arbitrator shall not have the power to add to, to
delete, or modify any provision of this Agreement.  Each party shall bear
his/her or its own expenses in arbitration, except that the parties shall share
the costs of the arbitrator equally.  The arbitrator is hereby authorized to
award attorneys' fees to the prevailing party to the same extent the prevailing
party would be entitled to an award of attorneys' fees pursuant to the above
enumerated statutes and/or any enforcement provisions contained in those
statutes.


11.    Each of the parties hereto hereby irrevocably waives all right to trial
by jury in any action, proceeding or counterclaim regarding any dispute arising
under, or alleged violation of, this Agreement and any claim, charge, or cause
of action by Employee relating to his employment with the Company.


12.   Any notice required to be given pursuant to the provisions of this
Agreement shall be in writing and delivered to the parties at the following
addresses, or at such other addresses as the parties may notify each other
thereof at any time by certified mail, return receipt requested or overnight
courier:
 
 


 
TO:  ParTech, Inc.                                                        TO  
Karen Sammon
Attention: Human Resources Dept.                            [***]
8383 Seneca Turnpike                                                       [***]
New Hartford, N.Y.  13413-4991   

 

--------------------------------------------------------------------------------

13. The parties desire that the provisions of this Agreement be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Agreement is found to be invalid, prohibited, or unenforceable
under any present or future law, and if the rights and obligations of any party
under this Agreement will not be materially and adversely affected thereby, such
provisions shall be ineffective, without invalidating the remaining provisions
of this Agreement or affecting the validity or enforceability of such provision
in any other jurisdiction. To this end, the provisions of this Agreement are
declared to be severable.  Notwithstanding the foregoing, if such provision
could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction. The parties further agree that: (a) any arbitrator construing or
applying this Agreement is expressly authorized to modify any such unenforceable
provision of this Agreement in lieu of severing such unenforceable provision
from this Agreement in its entirety, whether by rewriting the offending
provision, deleting any or all of the offending provision, adding additional
language to this Agreement or by making such other modifications as the
arbitrator deems warranted to carry out the intent and agreement as embodied
herein to the maximum extent permitted by law; and (b) that this Agreement as so
modified by the arbitrator shall be binding upon and enforceable upon the
parties.
14.  This Agreement embodies the entire agreement of the parties hereto
respecting the matters within its scope.  This Agreement supersedes all prior
and contemporaneous agreements of the parties hereto that directly or indirectly
bears upon the subject matter thereof.


15.  No waiver shall be effective unless it is in writing and is signed by the
party asserted to have granted such waiver.  Failure or delay on the part of a
party to exercise fully any right, remedy, power or privilege under this
Agreement shall not operate as a waiver thereof.  Any single or partial exercise
of any right, remedy, power, or privilege shall not preclude any other or
further exercise of the same or of any right, remedy, power or privilege.
 Waiver of any right, remedy, power or privilege with respect to any occurrence
shall not be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.


EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ AND FULLY UNDERSTANDS THE
PROVISIONS OF THE EMPLOYMENT AGREEMENT AND HAS RECEIVED A COPY OF SAME.


PAR Technology Corporation






BY:_____________________________
     Denise C. Milde
Vice President, Human Resources        
 
BY:______________________
              
Karen E. Sammon              






Standard Employment
Agreement                                                                                                                                11/18/11
 
 
 
 